Case 2:20-cv-02567-MWF-GJS Document 14 Filed 06/23/20 Page1iof1 Page ID #:413

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

JS-6

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

ALICIA K. MICHALAK, individually Case No. 2:20-cv-02567-MWE-GJS

and on behalf of the general public,
— ORDER OF DISMISSAL OF
Plaintiff, ENTIRE ACTION WITH
PREJUDICE
vs.

EXETER FINANCE LLC and DOES 1
through 50, inclusive,

Defendants.

 

Pursuant to the Stipulation of the Parties, and good cause appearing, IT IS
SO ORDERED that this action is DISMISSED, in its entirety, with prejudice.

Dated: June 23, 2020

 

 

 

 

 

United States Distri¢t-

1

LA20CV02567-MWE-O [13] doc

 
